Citation Nr: 0502355	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  99-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service-connected heart disease and 
hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a Registered Nurse


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1948 to 
October 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the RO inter 
alia denied the appellant's claim of entitlement to service 
connection for diabetes mellitus, claimed as secondary to 
service-connected heart and hypertension disabilities.  The 
appellant disagreed and this appeal ensued.  

In June 2004, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


FINDING OF FACT

The medical evidence regarding whether the appellant's 
diabetes mellitus is related to service-connected heart 
disease or hypertension contains equal amounts of positive 
and negative evidence, neither proving nor disproving the 
claim.  


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the 
appellant, diabetes is related to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 
(2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's obligations to notify claimants of information or 
evidence necessary to substantiate a claim for VA benefits, 
and enhanced its duty to assist a claimant in obtaining 
information or evidence necessary to substantiate a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2004).  The RO has fully satisfied its duties of 
notice and assistance.  Sufficient evidence is of record to 
decide the claim.  If there were any deficiency of notice or 
assistance, it would not be prejudicial to the appellant, 
given the favorable nature of the Board's decision with 
regard to the issue on appeal.  No further assistance in 
developing the facts pertinent to the issues is required. 

The claimant seeks to establish service connection for 
diabetes mellitus.  He claims he developed diabetes as an 
adult after service and that this disease is related to his 
service-connected heart and hypertensive diseases.  Service 
connection for these disabilities was established by earlier 
rating actions.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  A veteran who has 90 
days or more of wartime service may be entitled to 
presumptive service connection of a chronic disease, such as 
diabetes, that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2004).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310 
(2004).  To establish service connection on a secondary basis 
for a disorder clearly separate from the service-connected 
disorder, there must be present medical evidence to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  Jones v. Brown , 7 Vet. App. 134, 137 
(1994).  When aggravation of a nonservice-connected condition 
is proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The record indicates the appellant has insulin-dependent 
diabetes mellitus, first shown by the evidence in about 
February 1988.  This evidence of a current disorder satisfies 
the initial element of a service connection claim.  

With respect to the second element, that there be lay or 
medical evidence of diabetes in service or within one year of 
separation from service, the service medical records are 
silent as to any diagnosis or treatment of that disease.  The 
appellant testified at the June 2004 hearing that during 
service he supplemented his rations with candy, which he 
thought might indicate a diabetic problem in service.  He 
acknowledged, however, there was no medical diagnosis of 
diabetes at that time.  In his testimony, he also reported a 
diagnosis of diabetes by a private physician in about 1960, 
with ongoing treatment since then.  That physician reported 
in a March 2000 statement he treated the appellant from July 
1962 to January 1985 and had no documentation of the 
treatment, though he recalled he treated the appellant for 
diabetes, hypertension, and various other diseases.  

As the appellant alleges his current diabetes is related to 
his already service-connected heart and hypertensive 
diseases, the key question in this case is whether the 
competent medical evidence shows a nexus, or causal link, 
between the onset of diabetes and his service-connected heart 
and hypertensive diseases.  The appellant has also submitted 
various medical documents that, while pertinent to his 
allegations, do not provide probative evidence as to a nexus 
between diabetes and a service-connected disability.  In a 
May 1999 statement, a physician, apparently responding to an 
inquiry from the appellant's family and without examination 
of the appellant, indicated that type II diabetes resulted 
from poor response to insulin (insulin resistance) and "many 
experts believe that this insulin resistance causes 
hypertension."  This opinion is the converse of what the 
appellant argues.  He argues the service-connected 
hypertension caused diabetes, whereas this opinion supports 
the conclusion diabetes causes hypertension.  In addition, 
the appellant has submitted copies of various articles and 
other medical literature concerning the relationship between 
diabetes and hypertension and heart disease.  As this medical 
literature does not provide specific information or evidence 
as to the etiology of the appellant's diabetes, it is not 
probative to this case.  

Several medical documents discuss a connection between the 
onset of diabetes and a service-connected disability.  In a 
June 2002 statement, a private physician reported the 
appellant had been under his care, and that in his 
"professional opinion, the development of [the appellant's] 
diabetes is as likely as not related to exacerbated by his 
hypertension."  In a December 2002 statement, another 
private physician noted he had review the appellant's records 
and was familiar with his medical history.   Based this 
knowledge and his examinations, he opined that the diabetes 
mellitus was associated to the service-connected hypertension 
and heart disease.  Finally, in an April 1999 statement, a 
VA Advanced Registered Nurse Practioner (ARNP) reported the 
appellant's hypertension was multifactoral and due to 
dyslipidemia, diabetic nephropathy, and/or microvascular 
disease.  In a March 2000 statement, the same VA ARNP wrote, 
based on "current accepted medical and evidentiary 
principles and as a diabetes specialist, it is my 
professional opinion that [the appellant's] diabetes is a 
result of valvular disease with subsequent bacteremia and 
pancreatic dysfunction.  Diabetes also exacerbated the 
already existing hypertension."  She continued, "It is 
universally known and accepted that hypertension places an 
individual at much greater risk of developing diabetes."  
This opinion appears to link the appellant's service-
connected heart disease - a valvular disease - to the onset 
of diabetes.  

On the other hand, two VA examinations essentially conclude 
there is no causal nexus between the onset of diabetes and a 
service-connected disability.  VA examination in April 1998 
diagnosed diabetes and the examiner opined "[t]here is no 
evidence of hypertension aggravating [the appellant's] 
diabetes mellitus."  VA examination in January 2003 
diagnoses poorly controlled type II diabetes.  The examiner 
opined that it was "completely impossible to ascribe the 
etiology of [the appellant's] Type II diabetes mellitus to 
his coronary artery disease and hypertension, without 
resorting to complete speculation."  

In weighing these two sets of medical opinions, one in favor 
of the appellant's claim and the other against the claim, 
each of roughly equal weight, the Board must conclude in 
favor of the appellant.  "When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin . . . , such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim."  38 C.F.R. § 3.102 (2004).  
The evidence brought forward by the appellant in favor of his 
claim provides medical support for his contentions.  The 
medical opinions represented in the VA examination equally 
provide medical support for a contrary conclusion.  Neither 
set of positive or negative evidence proves or disproves the 
claim.  In light of the evidence and based on this analysis, 
it is the determination of the Board that the medical 
evidence regarding whether diabetes is related to service-
connected heart disease and hypertension is balanced and that 
the claim is granted.  


ORDER

Service connection for diabetes mellitus is granted.  



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


